ON REHEARING.
After a careful examination of the briefs filed, and close attention to the oral arguments presented on rehearing, I have no change to make in the opinion handed down in *236this case, except as to the question sought to be raised by the plea of the statute of limitations. Was the plea interposed by the defendants sufficient in form to bar any portion of the claims sued upon? Under our statute, where the claim or claims sued upon are not sufficiently described in the declaration, section 11, chapter 125, provides that in every action of assumpsit the plaintiff shall file with his declaration an account stating distinctly the several items of his claims, unless it be plainly described in the declaration; and, if he fail to do so, he shall not be. permitted to prove any item not stated in such account on the trial of the case. In this manner the account filed becomes a part of the declaration, and in this particular action it is apparent that each succeeding year created a distinct and separate cause of action. Speaking of the frame of the plea of the statute of limitations, Minor, in his Institutes (volume 4, point 1, page 800), says: “Neither is it expedient, nor always admissible, to aver that * * * the defendant did not assume in manner and form as by the plaintiff is alleged within-years next before the commencement of this action; for the cause of action may not have been contemporaneous with the promise, but may have accrued afterwards, as when the promise was to pay money at a future day. The proper mode of averment (which is always proper) is that the cause of action did not accrue within-- — • years next before the commencement of this action.” As to the form prescribed, he says (same page): “If there be several causes, say the said several supposed causes of action in the declaration mentioned did not, nor did any or either of th.em, ‘accrue,’ etc.” So, also, in 13 Enc. PI. & Prac. 214, under the head head “Requisites of Plea,” we find it said: “Since the defense of the statute of limitations is an affirmative one, a plea of the statute which merely avers the pleaders’ conclusions of law is bad. The plea must, as a general rule set up the facts constituting the bar, as, for instance, that the alleged cause of action did not accrue within certain designated years previous to the filing of the complaint.” Our statute (section 6, chapter 104, Code, provides that “every action to recover money which is founded upon * * * any contract shall be brought'in the following num*237ber of years next after the right to bring the same shall have first accrued.” Hogg, Plead. & Forms, 248, prescribes the same form for plea that is found in Minor. By the terms of the lease which was offered in evidence in this cause, the lessees bound themselves to pay three hundred dollars, — one hundred and fifty dollars on October 1, 1889, and one hundred and fifty dollars March, 1890 and the dates of the subsequent payments are set forth in the bill of particulars. In Soulden v. Van Rensselaer, 3 Wend. 472, the court said: “In this case the declaration is on a promise to perform a future act. No cause of action could, therefore, exist contemporaneously with the promise The plea of non assumfsit infra sex annos was improper. It should have been a plea of action non accrevit infra, etc.” So, on page 213, 13 Hnc. PI. Prac. it is said: “The plea that the cause of action did no! accrue within the statutory time * * * is the only method of pleading the limitation where the cause of action does not immediately arise from the making of a promise, but results from a' breach happening after the promise is made.” In the case at bar the cause of action did not arise until the failure to pay the rent as it became due, long subsequent to the contract contained in the lease. On the face of the lease it also appears that at its date the defendants had obtained an appeal and supersedeas to this court of the chancery cause in which said tract of land had been sold to the plaintiff, Atkinson, which appeal remained undecided until June 21, 1890; and it was expressly agreed on the face of said lease that its validity should depend on the character of the decision of said cause then pending in this court. Under section 18 of chapter 104 of the Code, the period during the pendency of said appeal should not be computed in applying the statute of limitations. For these reasons, my conclusion is that the judgment complained of should be affirmed.

Afirmed.